                 Case 2:19-cv-01812-JCC Document 20 Filed 04/24/20 Page 1 of 2



                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   ATTPRO RRG RECIPROCAL RISK                              CASE NO. C19-1812-JCC
     RETENTION GROUP,
10
                                                             ORDER
11                             Plaintiff,
            v.
12
     STEPHEN AIDEN TELLER AND HIS
13   MARITAL COMMUNITY WITH JANE DOE
     TELLER et al.,
14

15                             Defendants.

16
            This matter comes before the Court on the parties’ stipulated motion to set aside prior
17
     order (Dkt. No. 18) and stipulated motion for dismissal with prejudice (Dkt. No. 16). Having
18
     thoroughly considered the motions and the relevant record, the Court hereby ORDERS as
19
     follows:
20
        1. Pursuant to Federal Rules of Civil Procedure 60(b)(1) and 60(b)(6), the parties’ stipulated
21
            motion to set aside prior order (Dkt. No. 18) is GRANTED. The Court hereby
22
            WITHDRAWS its order granting Defendants’ motion to dismiss for lack of subject
23
            matter jurisdiction (Dkt. No. 15) and VACATES its judgment dismissing the case for
24
            lack of subject matter jurisdiction (Dkt. No. 17).
25
        2. The parties have filed a stipulation and proposed order of dismissal (Dkt. No. 16).
26


     ORDER
     C19-1812-JCC
     PAGE - 1
              Case 2:19-cv-01812-JCC Document 20 Filed 04/24/20 Page 2 of 2




 1          Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A), this stipulation is self-executing,

 2          and this action is DISMISSED with prejudice and without an award of costs or attorney

 3          fees to either party. The Clerk is directed to CLOSE this case.

 4          DATED this 24th day of April 2020.




                                                          A
 5

 6

 7
                                                          John C. Coughenour
 8                                                        UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C19-1812-JCC
     PAGE - 2
